DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1, readable on claims 1-11 in the reply filed on 01/13/21 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claim 2 requires a function of “combining a plurality of times from a start of a sweep obtained from the wavelength control means with an optical gain at which a coherence length of a wavelength swept beam becomes the longest at each of the times” in lines 3-5. However, the Examiner is unable to find support in the specification that shows what structure(s) of the optical gain control means enable the claimed function and it’s unclear to one of ordinary skill in the art how the optical gain control means perform the claimed function. Therefore, claim 2 fails to comply with the enablement requirement.
Claims 3-6 are also rejected under 35 USC 112, first paragraph, by virtue of dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Atia et al. (US PG Pub 2014/0185054 A1) (08/28/20 IDS).
Regarding claim 1, Atia discloses a swept light source (100, FIG. 4, [0052]-[0053]) configured to output a beam having a continuously changing lasing wavelength, the swept light source comprising: 

a gain medium (410, FIG. 4, [0056]) configured to amplify a beam, 
means for changing a lasing wavelength (412, FIG. 4, [0069]), and 
means for changing an optical gain of the gain medium (410, FIG. 4); 
wavelength control means (516 from 510, FIG. 4, [0039]-[0040]) configured to control the means for changing a lasing wavelength by using a wavelength control signal and sweep the lasing wavelength; and 
optical gain control means (520 from 510, FIG. 4, [0039]-[0040]) configured to control the means for changing an optical gain so that an optical gain in the laser resonator has an optical gain value slightly higher than an optical gain in a state of a lasing threshold over an entire wavelength range of a wavelength sweep (the swept laser 100 is capable of generating a FWHM bandwidth of 5 GHz or less and a long coherence length which imply an optical gain that is slightly higher than a state of lasing threshold, [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Atia et al.
Regarding claim 1, Atia discloses a swept light source (100, FIG. 4, [0052]-[0053]) configured to output a beam having a continuously changing lasing wavelength, the swept light source comprising: 
a laser resonator (formed by 405 and 412, FIG. 4, [0056]) including 
a gain medium (410, FIG. 4, [0056]) configured to amplify a beam, 
means for changing a lasing wavelength (412, FIG. 4, [0069]), and 
means for changing an optical gain of the gain medium (410, FIG. 4); 
wavelength control means (516 from 510, FIG. 4, [0039]-[0040]) configured to control the means for changing a lasing wavelength by using a wavelength control signal and sweep the lasing wavelength; and 
optical gain control means (520 from 510, FIG. 4, [0039]-[0040]) configured to control the means for changing an optical gain.
Atia does not explicitly disclose an optical gain in the laser resonator has an optical gain value slightly higher than an optical gain in a state of a lasing threshold over an entire wavelength range of a wavelength sweep.
Atia further discloses “For optical coherence tomography, this high spectral resolution implies a long coherence length and therefore enables imaging deeper into 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical gain control means of Atia with controlling the means for changing an optical gain so that the optical gain is slightly higher than an optical gain in a state of a lasing threshold over an entire wavelength range of a wavelength sweep in order to maximize imaging depth for optical coherence tomography application.
Regarding claim 7, Atia discloses the optical gain control means is configured to detect an output light level from the laser resonator (via 582, FIG. 3, [0047]), generate an optical gain control signal based on the detected output light level so that the output light level has a predetermined output light level value (via 586, FIG. 3, [0048]), and control the means for changing an optical gain by using the optical gain control signal (via 510, FIG. 3, [0039]).
Regarding claim 8, Atia discloses the means for changing an optical gain of the gain medium is a semiconductor optical amplifier (SOA) ([0056]), and the optical gain control signal is an SOA current for driving the SOA ([0040]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Atia et al. in view of Rosenblatt (US PG Pub 2006/0193354 A1).
Regarding claim 10, Atia has disclosed the swept light source outlined in the rejection to claim 7 above and further discloses the optical gain control means performs temporally discrete control in conjunction with a wavelength sweep by a feedback control method (a feedback control loop comprises 550/580, FIG. 3). Atia does not disclose the feedback control method being a PID method of controlling a change amount of the optical gain with respect to a difference between the output light level and the predetermined output light level by using the difference, an integral of the difference, and a derivative of the difference. Rosenblatt discloses an external cavity tunable laser (FIG. 13) comprising a feedback control loop that is a PID control loop to provide a high level of environmental stability for a long laser lifetime, unaffected by diode aging ([0012]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback control loop of Atia with a PID control loop as taught by Rosenblatt in order to provide a high level of environmental stability for a long laser lifetime, unaffected by diode aging.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Atia et al. in view of Toyoda et al. (US PG Pub 2013/0286454 A1).
Regarding claim 11, Atia has disclosed the swept light source outlined in the rejection to claim 7 above except the means for changing a lasing wavelength includes: a diffraction grating; and an optical deflector configured to change an angle of incident of a laser beam on the diffraction grating. Toyoda discloses a similar wavelength swept light source (301, FIG. 2, [0080]-[0083]) comprising means for changing a lasing wavelength including a diffraction grating (106, FIG. 2); and an optical deflector (103, .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUANDA ZHANG/Primary Examiner, Art Unit 2828